Citation Nr: 0726310	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for low back 
disability, currently rated at 40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served from May 1975 to February 1976.

This matter arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The veteran testified at the RO before the undersigned in 
June 2006.  The Board remanded the case in November 2006 for 
further development.


FINDING OF FACT

The veteran's spine disability is manifested by degenerative 
disc disease, radiculopathy in the right lower extremity, 
limitation of motion, pain, and multiple neurological 
deficits.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for degenerative disc 
disease of the lumbar spine have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a Diagnostic Code 
5292 (effective prior to September 26, 2003), Diagnostic Code 
5293 (effective from to September 23, 2002 to September 25, 
2003), Diagnostic Code 5295 (effective prior to September 25, 
2003), Diagnostic Code 5243 (effective from September 26, 
2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with complete notice in March 
2006 and January 2007, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a March 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

B.  Analysis

The veteran has been in receipt of service connection for a 
low back disability since separation from service in February 
1976, and in receipt of a 40 percent rating under Diagnostic 
Code 5293 since March 1991.  

A decision of the Social Security Administration (SSA) 
granted the veteran disability insurance benefits - 
effective April 2002, due to affective disorders and 
discogenic and degenerative back disorders.  

On February 13, 2003, the veteran requested an increased 
rating.  

At the veteran's hearing in June 2006, the veteran and his 
representative argued that the application of the "new" 
criteria, which affords separate ratings for each 
neurological deficit, provides the veteran with a combined 
rating in excess of 60 percent.  They further noted that such 
a rating can only be applied effective the date the 
regulations were enacted, and argued that the veteran is 
entitled to a 60 percent rating under the "old" criteria, 
Diagnostic Code 5293, due to the severe neurological symptoms 
he experience during course of this appeal.  

In a March 2007 rating decision, the veteran's low back 
disability was categorized under Diagnostic Code 5237, and 
the 40 percent rating was retained.  He was granted service 
connection for bladder incontinence rated 20 percent 
disabling, bowel incontinence rated 10 percent disabling, 
radiculopathy of the left lower extremity rated 10 percent 
disabling and radiculopathy of the right lower extremity.  
There has been no disagreement with the separately assigned 
ratings for organic or neurological impairment under the new 
criteria.  Hence, the matter is limited to the evaluation of 
the orthopedic manifestations of the veteran's low back 
disability.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  The veteran filed his claim 
prior to September 23, 2002 and VA has evaluated the 
veteran's back condition under many diagnostic codes.  
Separate diagnostic codes identify the various disabilities.  
While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  
Accordingly, the veteran's claim must be adjudicated under 
the old regulation, as well as under the new diagnostic code 
for the period beginning on the effective date of the new 
provisions. 

Under Diagnostic Code 5293 (intervertebral disc syndrome) (in 
effect prior to September 23, 2002), pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, warrants a 40 
percent evaluation.  .

The veteran's low back disability warrants a 60 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Throughout the course of this appeal from 2003, the veteran 
has been diagnosed with degenerative disc disease that 
seriously limits his range of motion.  The veteran constantly 
experiences pain due to this disorder and has been diagnosed 
as having radiculopathy of the both lower extremities,  as a 
symptom of thereof.  The veteran experiences little relief 
from his radiculopathy, and computer axial tomography and 
electromyography confirm the veteran's neurological problems.  
Because the veteran has been diagnosed as having degenerative 
disc disease that severely limits his motion and as having 
multiple neurological problems associated therewith, the 
veteran's condition warrants a 60 percent rating.  If a 
veteran is in receipt of the maximum disability rating 
available under a diagnostic code for limitation of motion, 
consideration of functional loss due to pain is not required.  
Johnson v. Brown, 10 Vet. App. 80 (1997).  Analysis under any 
other applicable Diagnostic Codes under the old criteria does 
not provide a greater rating.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Using the criteria effective September 23, 2002, for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating based on 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment based on chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect 
from September 23, 2002 until September 26, 2003).

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria apply with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  With unfavorable ankylosis of the entire 
thoracolumbar spine, a 50 percent evaluation is warranted.  
Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent evaluation is warranted.

Under the criteria effective today, the VA is to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  The VA is to round each range of motion 
measurement to the nearest five degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment based on incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243).

The veteran is not entitled to an increased rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 because there 
is no evidence of ankylosis of the spine or entire 
thoracolumbar spine.  All examination and treatment records 
note that the veteran spine retains a degree of flexibility, 
albeit limited.  Likewise, the veteran is not entitled to a 
higher rating based on incapacitating episodes.  There is no 
evidence that the veteran's low back disorder has caused him 
at least six weeks of bed rest during the past twelve months 
prescribed by a physician.  Therefore, a rating higher than 
40 percent would not be warranted.  Id.


ORDER

Entitlement to a 60 percent rating for a low back disorder is 
granted subject to the laws and regulations governing payment 
of monetary awards.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


